DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al., US Patent Publication 2016/0253023.
Regarding independent claim 6, Aoyama et al. teaches a display device (described in abstract) comprising: 
a common electrode including a first common electrode, a second common electrode adjacent to the first common electrode in a first direction, a third common electrode adjacent to the first common electrode in a second direction crossing the first direction, and a fourth common electrode adjacent to the third common electrode in the first direction (figure 8 depicts multiple common electrodes 17 that are adjacent to each other in each of a horizontal and a vertical direction such that the first common electrode is depicted in figure 8 as the common electrode labelled 17, the second is to the left of it, the third is above it, and the fourth is to the right of the third); and 
a first metal line (adhesion layer 207a of figure 10) extending in the second direction (as shown in figures 2 and 3 as the adhesion layer extends with sensor electrode lines 12 in figure 10), wherein 
the first metal line comprises a first line portion (left hand adhesion layer 207a of figure 10) between the first common electrode and the second common electrode (figure 10 shows how the adhesion layer 207a is located between and overlapping the gaps between common electrodes 17 and are given in figures 2-3 to extend between the rows with the attachment to sensor electrode lines 12), and a second line portion (right hand adhesion layer 207a of figure 10) between the third common electrode and the fourth electrode (figure 10 shows how the adhesion layer 207a is located between and overlapping the gaps between common electrodes 17 and are given in figures 2-3 to extend between the rows with the attachment to sensor electrode lines 12), 
the first line portion and the second line portion are arranged in the second direction and separated from each other (figure 10 shows the separation and the arrangement in figures 2-3 to extend between the rows with the attachment to sensor electrode lines 12), the first line portion is electrically connected to the first common electrode (paragraphs 0070 explains that “the conductive film 207b is electrically connected to the common electrode 17 via the through hole 18” as also given via sensor electrode line 12 in paragraphs 0075 and 0079. Although the specific electrode connected is not explicitly disclosed, merely connecting to a different common electrode would be an obvious matter of rearrangement of parts. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).), and 
the second line portion is electrically connected to the third common electrode (paragraphs 0070 explains that “the conductive film 207b is electrically connected to the common electrode 17 via the through hole 18” as also given via sensor electrode line 12 in paragraphs 0075 and 0079. Although the specific electrode connected is not explicitly disclosed, merely connecting to a different common electrode would be an obvious matter of rearrangement of parts. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).).
Although the different limitations are all taught or rendered obvious by Aoyama et al., they are taught across different embodiments. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the embodiments as explained above. The rationale to combine would be to make modifications within the scope of the invention (paragraph 0094 of Aoyama et al.). The Office notes that under 35 U.S.C. 103, “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).
Regarding claim 7, Aoyama et al. teaches the display device of claim 6, wherein 
the first line portion (left hand adhesion layer 207a of figure 10) is not connected to the second common electrode (figure 10 shows that left hand adhesion layer 207a is not connected to any of the common electrodes 17), and 
the second line portion (right hand adhesion layer 207a of figure 10) is not connected to the fourth common electrode (figure 10 shows that right hand adhesion layer 207a is not connected to any of the other common electrodes 17 besides the one directly above it as given in paragraphs 0075 and 0079).
Regarding claim 8, Aoyama et al. teaches the display device of claim 6, wherein 
the first common electrode and the second common electrode are separated from each other (figure 8 shows that the common electrodes 17 are all separated from each other, as shown further in each of figures 4-7, 9-16, and 18-21), and 
the third common electrode and the fourth common electrode are separated from each other (figure 8 shows that the common electrodes 17 are all separated from each other, as shown further in each of figures 4-7, 9-16, and 18-21).
Regarding claim 9, Aoyama et al. teaches the display device of claim 8, wherein 
the first common electrode and the third common electrode are separated from each other (figure 8 shows that the common electrodes 17 are all separated from each other, as shown further in each of figures 4-7, 9-16, and 18-21), and 
the second common electrode and the fourth common electrode are separated from each other (figure 8 shows that the common electrodes 17 are all separated from each other, as shown further in each of figures 4-7, 9-16, and 18-21).
Regarding claim 10, Aoyama et al. teaches the display device of claim 9, wherein 
in a plan view, a gap between the first common electrode and the third common electrode, a gap between the second common electrode and the fourth common electrode, and a gap between the first line portion and the second line portion are lined in the first direction (figure 10 depicts the gaps between the different common electrodes 17 and line portions 207a lined in the shown direction).
Regarding claim 11, Aoyama et al. teaches the display device of claim 6, wherein 
the first common electrode and the third common electrode are separated from each other (figure 8 shows that the common electrodes 17 are all separated from each other, as shown further in each of figures 4-7, 9-16, and 18-21), and 
the second common electrode and the fourth common electrode are separated from each other (figure 8 shows that the common electrodes 17 are all separated from each other, as shown further in each of figures 4-7, 9-16, and 18-21).
Regarding claim 12, Aoyama et al. teaches the display device of claim 11, wherein 
in a plan view, a gap between the first common electrode and the third common electrode, a gap between the second common electrode and the fourth common electrode, and a gap between the first line portion and the second line portion are lined in the first direction (figure 10 depicts the gaps between the different common electrodes 17 and line portions 207a lined in the shown direction).
Regarding claim 13, Aoyama et al. teaches the display device of claim 6, further comprising: 
a first signal line (sensor electrode lines 12 of figure 10) overlapping the first line portion (left hand adhesion layer 207a of figure 10) and the second line portion (right hand adhesion layer 207a of figure 10) in the plan view (shown in figure 10).
Regarding claim 14, Aoyama et al. teaches the display device of claim 12, further comprising: 
a first signal line (sensor electrode lines 12 of figure 10) overlapping the first line portion (left hand adhesion layer 207a of figure 10) and the second line portion (right hand adhesion layer 207a of figure 10).
Regarding claim 15, Aoyama et al. teaches the display device of claim 14, wherein 
the first signal line (sensor electrode lines 12 of figure 10) overlaps the gap between the first line portion (left hand adhesion layer 207a of figure 10) and the second line portion (right hand adhesion layer 207a of figure 10) in the plan view (figure 10 shows the attachment of the lines and changing the size of sensor electrode lines 12 to encompass the gap between the line portions would merely be an obvious matter of changes in size/proportion. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). ).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The attached notice of references cited includes similar prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260.  The examiner can normally be reached on Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627